Title: General Orders, 11 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 11th 1776
Parole Niagara.Countersign Thompson.


That there may not be the least pretext for delay (as the General is determined to march the whole, or any part of this Army, the Instant occasion shall require) His Excellency desires that not a moments time may be lost in preparing for the march—The Colonels will pay particular attention to the cloathing of their men—To prevent any unnecessary preparations, the General informs the Officers, and Soldiers, that it is his desire and expectation, that they encumber themselves with as little baggage as possible, as apart from the enormous expence to the Continent—Teams cannot be procured for superfluous Articles, it will be well if sufficient can be found to answer all requisite services—The Nature of the service we are engaged in, is such as require light Troops, ready at all times, and upon all occasions, for forced marches, the less baggage therefore, Officers and Men are encumber’d with, the better.
The recruiting Service is to be continued, but the recruits, and all the men upon Furlough, are to join their respective regiments immediately.
The General being desirous of selecting a particular number of men, as a Guard for himself, and baggage, The Colonel, or

commanding Officer, of each of the established Regiments, (the Artillery and Riffle-men excepted) will furnish him with four, that the number wanted may be chosen out of them. His Excellency depends upon the Colonels for good Men, such as they can recommend for their sobriety, honesty, and good behaviour; he wishes them to be from five feet, eight Inches high, to five feet, ten Inches; handsomely and well made, and as there is nothing in his eyes more desireable, than Cleanliness in a Soldier, he desires that particular attention may be made, in the choice of such men, as are neat, and spruce. They are all to be at Head Quarters to morrow precisely at twelve, at noon, when the Number wanted will be fixed upon. The General neither wants men with uniforms, or arms, nor does he desire any man to be sent to him, that is not perfectly willing, and desirous, of being of this guard. They should be drill’d men.
The General desires that those Colonels, who have not furnish’d the Arrangement of their Officers, will do it forthwith under the Inspection of the Brigadiers, who are to certify the same; he also requires the Brigadiers to see that the Returns are made, that the Commissions may issue.
